UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2220


In re:   KENNETH WAYNE WATFORD,

                      Petitioner.



              On Petition for Writ of Habeas Corpus.


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,        DUNCAN,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Kenneth Wayne Watford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Wayne Watford petitions for an original writ of

habeas     corpus     challenging         the        revocation       of    his    pretrial

release.     This court ordinarily declines to entertain original

habeas corpus petitions under 28 U.S.C. § 2241 (2012), and this

case   provides      no   reason     to       depart      from       the   general       rule.

Moreover,    we     conclude   that       a    transfer        to    the   district      court

would not be in the interests of justice.                           See 28 U.S.C. § 1631

(2012).      Accordingly,      although           we   grant        Watford’s     motion    to

supplement    his     petition,      we       deny     leave    to    proceed      in    forma

pauperis    and     dismiss    the    petition.            We       dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      PETITION DISMISSED




                                              2